Citation Nr: 0426964	
Decision Date: 09/28/04    Archive Date: 10/06/04

DOCKET NO.  98-15 912A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for a duodenal ulcer.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for a nervous disorder, 
including secondary to bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had honorable active service from July 1963 to 
July 1967.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) from an April 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York, which denied the veteran's claims for service 
connection of a nervous disorder and bilateral hearing loss, 
as well as granted service connection for a duodenal ulcer 
and assigned an initial 0 percent (i.e., noncompensable) 
rating retroactively effective from September 29, 1997.  More 
recently, in May 1999, as reflected in the supplemental 
statement of the case (SSOC) and Hearing Officer decision 
issued that month, the RO increased the rating for the 
veteran's ulcer disorder to 10 percent disabling with the 
same effective date as his prior rating.  He since has 
continued with his appeal, requesting an initial rating 
higher than 10 percent.  See AB v. Brown, 6 Vet. App. 35, 39 
(1993) (the veteran is presumed to be seeking the highest 
possible rating unless he indicates otherwise).  See also 
Fenderson v. West, 12 Vet. App. 119 (1999) (when the veteran 
appeals the initial rating assigned for his disability, 
just after establishing his entitlement to service connection 
for it, VA must consider his claim in this context - which 
includes determining whether he is entitled to a "staged" 
rating to compensate him for times since filing his claim 
when his disability may have been more severe than at other 
times during the pendency of his appeal).

Unfortunately, further development of the evidence is 
required before deciding the claims at issue.  So, for the 
reasons explained below, these claims are being remanded to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.  VA will notify you if further action is required on your 
part concerning these claims.




REMAND

As a preliminary matter, the Board notes that, on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (2003).  The VCAA potentially applies 
to all pending claims for VA benefits, and provides that VA 
shall make reasonable efforts to assist a veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  Changes potentially relevant to this particular 
veteran's appeal include the establishment of specific 
procedures for advising him and his representative of 
information required to substantiate his claim, a broader VA 
obligation to obtain relevant records and advise him of the 
status of those efforts, and an enhanced requirement to 
provide a VA medical examination or obtain a medical opinion 
in cases where such a procedure is necessary to make a 
decision on the claim.  

A review of the claims file does not indicate the veteran was 
properly advised of the changes brought about by the VCAA, at 
least with regard to his claim of entitlement to a disability 
evaluation in excess of 10 percent for his ulcer disorder.  
See 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107.  The RO 
failed to provide him an explanation of the information and 
evidence necessary to substantiate this claim.  A June 2003 
letter was inadequate in this regard because it did not 
address this claim for an initial rating higher than 10 
percent for the ulcer condition.  Instead, the June 2003 
letter only addressed the information and evidence necessary 
to substantiate the other claims for service connection for 
bilateral hearing loss and a nervous disorder.  And further, 
as asserted by the veteran's representative insofar as all of 
the issues currently before the Board, the RO also failed to 
provide the veteran with an adequate explanation of the 
provisions of the VCAA, including in terms of notice of the 
veteran's rights and responsibilities under this law and 
whose ultimate responsibility-his or VA's, it is in 
obtaining the supporting evidence.  And mere notification of 
the provisions of the VCAA, without a discussion of his 
rights and responsibilities, VA's responsibilities, and the 
necessary evidence to be obtained with regard to the specific 
issues before the Board, is insufficient for purposes of 
compliance with the VCAA.  See Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).

As a consequence, the veteran's claims were certified to the 
Board without him being given appropriate notice of the 
evidence necessary to substantiate his claims, his rights and 
responsibilities under the VCAA, and VA's responsibilities 
under this law.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (failure by the BVA to enforce compliance with the 
requirements of 38 U.S.C.A. § 5103(a) for the VA to inform a 
claimant of the information or evidence necessary to 
substantiate a claim, as well as to inform a claimant of 
which evidence the VA will seek to provide and which evidence 
the claimant is to provide, is remandable error).  And the 
Board cannot correct this procedural due process deficiency, 
itself; rather, the RO must.  See Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  

Moreover, although the veteran's service medical records and 
records associated with his receipt of Social Security 
Administration (SSA) disability benefits were obtained, it 
does not appear that his VA medical records are on file.  In 
particular, during his December 1997 VA examination, he 
indicated that he had received treatment for his nervous 
disorder at a VA mental health clinic in Albany, New York.  
These VA treatment records may contain important medical 
evidence or confirmation of his claims.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA is deemed to have 
constructive knowledge of all VA records and such records are 
considered evidence of record at the time a decision is 
made).  See also VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) 
("...an [agency of original jurisdiction's] failure to 
consider records which were in VA's possession at the time of 
the decision, although not actually before the AOJ, may 
constitute clear and unmistakable error....").  

Likewise, the veteran also testified during his May 1999 RO 
hearing that he had been treated by Drs. Jackson and Pender 
at Cambridge Hospital for his ulcer disorder.  He said he had 
been under the treatment of Dr. Pender for approximately five 
years, at a minimum of once a year for his ulcer disorder, 
and that Dr. Pender had prescribed medication for this 
condition.  Similarly, the medical evidence of record 
indicates that the veteran received workers' compensation 
from the Columbia Box Corporation for his bilateral hearing 
loss.  But there is no indication the RO attempted to obtain 
any of these relevant treatment records.

Aside from this, while the Board acknowledges the veteran was 
provided VA examinations for his bilateral hearing loss and 
nervous disorder in December 1997 and January 1998, these 
evaluations were not thorough.  The December 1997 
VA examination for the veteran's bilateral hearing loss and 
the January 1998 VA examination for his nervous disorder 
failed to provide an opinion as to whether these disorders 
were causally or etiologically related to his service in the 
military.  This is especially important to note in this 
specific case because the medical evidence is conflicting as 
to the etiology of his bilateral hearing loss.  On the one 
hand, private medical records associate his bilateral hearing 
loss with post-service occupational noise exposure, for which 
he receives worker's compensation, whereas an October 1998 
letter from M. C. Pender, M.D., states the veteran's 
bilateral hearing loss was aggravated while in the military.  
His service medical records show diagnoses of impaired 
hearing.  Also of relevance, he testified at his May 1999 
hearing before the RO that his nervous disorder was due to 
his bilateral hearing loss or, in the alternative, that his 
nervous disorder was due to his work as a bugler at military 
burial ceremonies while on active duty.  As such, 
examinations are needed to confirm the nature of his nervous 
disorder, the extent of his bilateral hearing loss, and 
whether these conditions are causally or etiologically 
related to his service in the military - as alleged.

Additionally, with regard to the veteran's claim for an 
initial rating higher than 10 percent for his ulcer disorder, 
the Board notes that he was most recently afforded a VA 
examination in December 1997.  That evaluation, obviously, 
was several years ago.  And the examination report does not 
include the objective clinical findings necessary to properly 
rate this disability under the Rating Schedule.  
See 38 C.F.R. §§ 4.1-4.14, 4.114, Diagnostic Code 7305 
(2003).  In this regard, the Board observes that the VA 
examination report does not provide a complete 
characterization as to the severity and manifestations of the 
ulcer disorder from the effective date of service connection 
to the present.  See Fenderson, 12 Vet. App. at 125-26.  
Significantly, it is unclear from the medical evidence of 
record whether the veteran's symptomatology has worsened 
since his last VA examination.   During his hearing in May 
1999, he indicated that he had sought treatment for his ulcer 
disorder and was recently prescribed medication.  Therefore, 
the Board finds that he should be afforded another VA 
examination to better assess the status of this condition.  
These VA medical examinations are being requested as required 
by 38 U.S.C.A. § 5103A(d)(1) and 38 C.F.R. § 3.159(c)(4) (VA 
has an affirmative duty to obtain an examination of the 
claimant at VA health-care facilities if the evidence of 
record does not contain adequate evidence to decide a claim).

Finally, a review of the record reveals that the veteran 
perfected his appeal in October 1998 via submission of a VA 
Form 9 (Appeal to the Board).  At that time, according to the 
VA Form 9, he requested a hearing in Washington, DC, before a 
Veterans Law Judge (VLJ) of the Board.  More recently, in May 
2004, the veteran's representative, in a VA Form 646 
(Statement of Accredited Representative in Appealed Case) 
indicated that the veteran still wants a hearing before the 
Board in Washington, DC.  Such a hearing has not yet been 
scheduled, however.  The Board schedules the hearings that 
are held at the Board, whereas the RO schedules those that 
are held there.  It is possible, however, that, while his 
case is at the RO on remand, the veteran may elect to have a 
travel Board hearing, instead, or perhaps a videoconference 
hearing using this new technology - which, in turn, will 
allow him to remain at the RO for convenience.

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Review the claims file and ensure 
that all notification and development 
required by the VCAA is completed 
in accordance with 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002).  This 
includes written notice of the evidence, 
if any, the veteran is expected to 
provide in support of his claim of 
entitlement to a disability evaluation in 
excess of 10 percent for his ulcer 
disorder, and the evidence, if any, the 
RO will obtain for him.  Also advise him 
that he should submit any relevant 
evidence in his possession concerning 
this claim.  See Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002).  

As well, the VCAA notice must apprise the 
veteran of the provisions of this law, 
specifically concerning his claim of 
entitlement to an a disability evaluation 
in excess of 10 percent for an ulcer 
disorder and claims of entitlement to 
service connection for bilateral hearing 
loss and a nervous disorder.  The VCAA 
notification also must apprise him of the 
kind of information and evidence needed 
from him, and what he could do to help 
his claims, as well as his and VA's 
responsibilities in obtaining evidence.  
And he must be given an opportunity to 
supply additional information, evidence, 
and/or argument in response and to 
identify additional evidence for VA to 
obtain regarding his claims.  The RO 
should then obtain any referenced records 
and associate them with the other 
evidence in the claims file.

2.  Obtain the complete records of the 
veteran's treatment at VA facilities in 
Albany, New York.

3.  Also, after securing any necessary 
authorization, the RO should obtain and 
associate with the claims file any 
private records concerning treatment of 
the veteran's ulcer disorder.  This 
includes, but is not limited to, records 
from Matthew C. Pender, M.D., and Dr. 
Jackson.



4.  Schedule the veteran for another VA 
examination to ascertain the current 
severity and manifestations of his 
service-connected ulcer disorder under 
the applicable rating criteria.  See 
38 C.F.R. § 4.114, Diagnostic Code 7305 
(2003).  Conduct all testing and 
evaluation needed to make this 
determination.  And the examiner should 
review the results of any testing prior 
to completion of the report and should 
detail the veteran's complaints and 
clinical findings, clinically correlating 
his complaints and findings to each 
diagnosed disorder.  The examiner should, 
if possible, indicate what specific 
symptoms are attributable to the service-
connected ulcer disorder, as opposed to 
symptoms referable to any nonservice-
connected disabilities (whether mental 
and/or physical).  If it is not possible 
or feasible to make this differentiation, 
please expressly indicate this and 
explain why this cannot be done.  Please 
also discuss the rationale of all 
opinions provided.

Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (2003), 
the claims file must be made available to 
the examiner for review in connection 
with the examination.  The examiner 
should be provided a full copy of this 
remand, and he/she is asked to indicate 
that he or she has reviewed the claims 
folder.  

5.  Also schedule the veteran for a VA 
examination, including an audiogram and 
Maryland CNC speech recognition test, to 
determine the nature, severity, and 
etiology of any current bilateral hearing 
loss he may have.  And to facilitate 
making these determinations, have the 
examiner review the relevant evidence in 
the claims file, including a complete 
copy of this remand.  Conduct all 
diagnostic testing and evaluation needed 
to make these determinations.  The 
examiner is then requested to indicate 
whether the veteran currently has a 
hearing loss sufficient to meet the 
requirements of 38 C.F.R. § 3.385.  If he 
does, the examiner should also indicate 
whether it is at least as likely as not 
that the veteran's bilateral hearing loss 
is causally or etiologically related to 
his service in the military, including 
especially any acoustic trauma that he 
reportedly was exposed to during service, 
taking into consideration his medical, 
occupational, and recreational history 
prior to and since his active service.  
In rendering such opinion, the examiner 
should address whether the veteran's pre-
existing hearing loss was aggravated 
(i.e., chronically worsened or 
permanently increased in severity) during 
active military service.  If aggravation 
is found, the examiner should attempt to 
quantify the extent of additional 
disability resulting from the 
aggravation.  The examiner should discuss 
the rationale of the opinion.  If an 
opinion cannot be provided without 
resorting to pure speculation, 
please indicate this in the report.

6.  As well, schedule the veteran for an 
appropriate VA examination to determine 
the nature, severity, and etiology of any 
current psychiatric disorder that he may 
now have.  And to facilitate making this 
determination, please review all relevant 
evidence in his claims file, including a 
copy of this remand.  Conduct all 
diagnostic testing and evaluation 
necessary to make this determination.  A 
medical opinion is specifically needed 
indicating whether it is at least as 
likely as not that any current 
psychiatric disorder is causally or 
etiologically related to the veteran's 
period of active military service, 
including his treatment for his pre-
existing hearing loss and exposure to 
burial ceremonies during service, 
taking into consideration his medical, 
occupational, and recreational history 
both prior to and since his active 
service.  The basis for the examiner's 
opinion should be fully explained with 
reference to pertinent evidence in the 
record.  If an opinion cannot be provided 
without resorting to speculation, please 
indicate this in the report.

7.  Also contact the veteran concerning 
his request for a hearing in his VA Form 
9.  Ascertain whether he still wants a 
hearing before a Veterans Law Judge (VLJ) 
of the Board and, if so, what specific 
type of hearing, e.g., central office, 
videoconference or travel Board.  If he 
wants a hearing before a VLJ of the Board 
at the RO (i.e., a videoconference or 
travel Board hearing), schedule him for a 
hearing at the next available 
opportunity.  (Note:  if, on the other 
hand, he elects to have a hearing at the 
Board's offices in Washington, DC, then 
his central office hearing will have to 
be scheduled by the Board and him 
notified accordingly.)

8.  Then readjudicate the veteran's 
claims for an initial rating higher than 
10 percent for his ulcer disorder and for 
service connection for bilateral hearing 
loss and a nervous disorder in light of 
any additional evidence obtained.  If the 
benefits sought on appeal are not granted 
to his satisfaction, send him and his 
representative a supplemental statement 
of the case and give them time to respond 
before returning the case to the Board 
for further appellate consideration.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The veteran has the right to submit additional evidence 
and/or argument concerning the claims that are being 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No action is required of him until he is notified.

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




